This case was decided at a previous term and determined, that an act of assembly legalizing the acts of a justice of the peace could not have such a retrospective operation as to work injustice to individuals, and that a plea to the jurisdiction, before the legalizing act would be sustained, &c. A rehearing of the case was ordered. And the court say that the judgment, after overruling of the demurrer to the.plaintiff’s replication, that the plaintiff should recover of the defendant his damages, &c., was erroneous. 1. That the judgment should have been respondeat ouster. 2. That if judgment had been in chief, there should have been a jury of enquiry. Judgment set aside, and a new trial ordered .